NEWS RELEASE August 13, 2013Contact: Peter D. Thompson, EVP and CFO FOR IMMEDIATE RELEASE(301) 429-4638 Washington, DC RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Washington, DC: - Radio One, Inc. (NASDAQ: ROIAK and ROIA) today reported its results for the quarter ended June 30, 2013.Net revenue was approximately $119.6 million, an increase of 13.0% from the same period in 2012, resulting primarily from a timing difference of Reach Media’s annual cruise event as well as revenue improvements in both our Cable Television and Internet segments.Station operating income1 was approximately $45.7 million, an increase of 10.4% from the same period in 2012. The Company reported operating income of approximately $18.4 million for the three months ended June 30, 2013, compared to operating income of $21.5 million for the same period in 2012. Net loss was approximately $14.2 million or $0.29 per share compared to net income of $42.7 million or $0.85 per share, for the same period in 2012. Alfred C. Liggins, III, Radio One’s CEO and President stated, “Overall I am pleased with our Adjusted EBITDA2 growth of 19.5% for the quarter, which demonstrates the benefits of our diversification strategy. Radio advertising markets have been choppy, with a slowdown in June that took our core radio revenues from low single digit positive to a –0.6% finish. July core radio station net revenue was +5.0% and Q3 is currently pacing up low single digits. TV One posted robust revenue and Adjusted EBITDA growth, up approximately 17.0% and 22.3% respectively, and Household ratings in prime were up 15%. Our Interactive One business performed well, with positive Adjusted EBITDA of $507,000 compared to a loss of $475,000 for the same period last year, and remains on target to hit break-even for the year. The Tom Joyner Fantastic Voyage was a success, and helped propel Reach Media to a positive Adjusted EBITDA of approximately $1.9 million, which was a welcome turn-around from last year’s comparable loss of $89,000.” -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS RESULTS OF OPERATIONS Three Months Ended June 30, Six Months Ended June 30, (as adjusted)3 (as adjusted)3 STATEMENT OF OPERATIONS (unaudited) (unaudited) (in thousands, except share data) (in thousands, except share data) NET REVENUE $ OPERATING EXPENSES Programming and technical, excluding stock-based compensation Selling, general and administrative, excluding stock-based compensation Corporate selling, general and administrative, excluding stock-based compensation Stock-based compensation 47 46 90 90 Depreciation and amortization Impairment of long-lived assets Total operating expenses Operating income INTEREST INCOME 25 47 INTEREST EXPENSE OTHER (INCOME) EXPENSE, net ) ) Loss before provision for (benefit from) income taxes, noncontrolling interest in income of subsidiaries and income from discontinued operations ) PROVISION FOR (BENEFIT FROM) INCOME TAXES ) Net (loss) income from continuing operations ) ) ) INCOME FROM DISCONTINUED OPERATIONS, net of tax 15 20 5 CONSOLIDATED NET (LOSS) INCOME ) ) ) NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS CONSOLIDATED NET (LOSS) INCOME ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ $ ) $ ) AMOUNTS ATTRIBUTABLE TO COMMON STOCKHOLDERS NET (LOSS) INCOME FROM CONTINUING OPERATIONS $ ) $ $ ) $ ) INCOME FROM DISCONTINUED OPERATIONS, net of tax 15 20 5 CONSOLIDATED NET (LOSS) INCOME ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ $ ) $ ) Weighted average shares outstanding - basic4 Weighted average shares outstanding - diluted5 -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Three Months Ended June 30, Six Months Ended June 30, (as adjusted)3 (as adjusted)3 PER SHARE DATA - basic and diluted: (unaudited) (unaudited) (in thousands, except per share data) (in thousands, except per share data) Net (loss) income from continuing operations (basic) $ ) $ $ ) $ ) Income from discontinued operations, net of tax (basic) Consolidated net (loss) income attributable to common stockholders (basic) $ ) $ $ ) * $ ) Net (loss) income from continuing operations (diluted) $ ) $ $ ) $ ) Income from discontinued operations, net of tax (diluted) Consolidated net (loss) income attributable to common stockholders (diluted) $ ) $ $ ) * $ ) SELECTED OTHER DATA Station operating income 1 $ Station operating income margin (% of net revenue) % Station operating income reconciliation: Consolidated net (loss) income attributable to common stockholders $ ) $ $ ) $ ) Add back non-station operating income items included in consolidated net (loss) income: Interest income ) Interest expense Provision for (benefit from) income taxes ) Corporate selling, general and administrative expenses Stock-based compensation 47 46 90 90 Other (income) expense, net ) ) Depreciation and amortization Noncontrolling interest in income of subsidiaries Impairment of long-lived assets Income from discontinued operations, net of tax ) ) ) (5 ) Station operating income $ Adjusted EBITDA2 $ Adjusted EBITDA reconciliation: Consolidated net (loss) income attributable to common stockholders $ ) $ $ ) $ ) Interest income ) Interest expense Provision for (benefit from) income taxes ) Depreciation and amortization EBITDA $ Stock-based compensation 47 46 90 90 Other (income) expense, net ) ) Noncontrolling interest in income of subsidiaries Impairment of long-lived assets Income from discontinued operations, net of tax ) ) ) (5 ) Adjusted EBITDA $ * Per share amounts do not add due to rounding -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS June 30, 2013 December 31, 2012 (unaudited) (in thousands) SELECTED BALANCE SHEET DATA: Cash and cash equivalents $ $ Intangible assets, net Total assets Total debt (including current portion) Total liabilities Total equity Redeemable noncontrolling interest Noncontrolling interest Current Amount Outstanding Applicable Interest Rate (in thousands) SELECTED LEVERAGE DATA: Senior bank term debt, net of original issue discount of approximately $4.6 million (subject to variable rates) (a) $ % 12 1/2%/15% senior subordinated notes (fixed rate) % 10% Senior Secured TV One Notes due March 2016 (fixed rate) % (a) Subject to variable Libor plus a spread that is incorporated into the applicable interest rate set forth above. Cautionary Note Regarding Forward-Looking Statements This press release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements represent management's current expectations and are based upon information available to Radio One at the time of this release. These forward-looking statements involve known and unknown risks, uncertainties and other factors, some of which are beyond Radio One's control, that may cause the actual results to differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements.Important factors that could cause actual results to differ materially are described in Radio One’s reports on Forms 10-K/A, 10-K, 10-Q/A, 10-Q, 8-K and other filings with the Securities and Exchange Commission (the “SEC”). Radio One does not undertake any duty to update any forward-looking statements. -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Net revenue increased to approximately $119.6 million for the quarter ended June 30, 2013, from approximately $105.8 million for the same period in 2012, an increase of 13.0%. Adjusting for the impact of moving our syndicated programming to our Reach Media segment, net revenues from our Radio Broadcasting segment increased 0.4% for the quarter ended June 30, 2013, from the same period in 2012.However, adjusting for the timing difference for the Company’s annual Gospel Cruise event held in the first quarter of 2012 versus during the second quarter of 2013, our Radio Broadcasting segment revenues decreased 0.6% for the quarter ended June 30, 2013, compared to the same period in 2012.Within the Reach Media segment, adjusting for moving our syndicated programming out of the Radio Broadcasting segment and into the Reach Media segment, Reach Media’s net revenues increased 54.1% in the second quarter 2013, compared to the same period in 2012.This increase is primarily attributable to the timing of the “Tom Joyner Fantastic Voyage” which took place during the second quarter of 2013 versus being held during the first quarter of 2012.The event generated revenue of approximately $7.2 million for Reach Media during the second quarter of 2013. Adjusting for the timing difference for the “Tom Joyner Fantastic Voyage,” Reach Media’s revenue decreased 7.2% for the quarter ended June 30, 2013, compared to the same period in 2012. Within our Cable Television segment, we recognized approximately $37.7 million of revenue during the three months ended June 30, 2013, versus approximately $32.3 million of revenue during the comparable period in 2012. Finally, net revenues for our internet business increased 45.5% for the three months ended June 30, 2013, compared to the same period in 2012 driven primarily from a new customer agreement that didn’t previously exist. Operating expenses, excluding depreciation and amortization, stock-based compensation and impairment of long-lived assets increased to approximately $81.9 million for the quarter ended June 30, 2013, from approximately $74.3 million for the quarter ended June 30, 2012, an increase of 10.2%. The increase for the three months ended June 30, 2013, compared to the same period in 2012 is primarily due to timing of the Company’s annual Gospel Cruise event, which was a land event in 2013, and Reach Media’s “Tom Joyner Fantastic Voyage” event, both of which were held in the second quarter of 2013. These events generated expenses of approximately $6.7 million for the quarter ended June 30, 2013. Depreciation and amortization expense decreased to approximately $9.5 million compared to approximately $9.7 million for the quarters ended June 30, 2013 and 2012, respectively. The decrease was due to the completion of amortization for certain intangible assets and the completion of useful lives for certain assets. Impairment of long-lived assets for the three months ended June 30, 2013, increased to approximately $9.8 million and related to a non-cash impairment charge recorded to reduce the carrying value of our Cincinnati, Cleveland and Philadelphia radio broadcasting licenses. The Company recorded a non-cash impairment charge of $313,000 for the three months ended June 30, 2012, to reduce the carrying value of our Charlotte radio broadcasting licenses. Interest expense decreased to approximately $22.4 million for the quarter ended June 30, 2013, from approximately $22.9 million for the same period in 2012, a decrease of 2.2%. The Company made cash interest payments of approximately $21.0 million for the quarter ended June 30, 2013, compared to cash interest payments of approximately $15.5 million for the quarter ended June 30, 2012. The primary driver of the decrease was that through May 14, 2012, interest on the Company’s 12½%/15% Senior Subordinated Notes (“Senior Subordinated Notes”) was payable, at our election, at an all-inclusive rate of 15%, partially in cash and partially through the issuance of additional Senior Subordinated Notes (a “PIK Election”) on a quarterly basis.The PIK Election expired on May 14, 2012, and interest accruing on the Senior Subordinated Notes from and after May 15, 2012, accrued at a lower rate of 12½% and was payable in cash. Other income of $30,000 for the quarter ended June 30, 2013, compared to other expense of $610,000 for the quarter ended June 30, 2012. Other expense for the quarter ended June 30, 2012, was primarily due to the disposal of assets associated with the Company’s corporate office move. Provision for income taxes for the three months ended June 30, 2013, was approximately $4.7 million, primarily attributable to the deferred tax liability for indefinite-lived intangible assets. For the three months ended June 30, 2012, the benefit from income taxes was approximately $48.5 million, primarily due to adjusting the year-to-date income tax provision based on the actual effective tax rate as of June 30, 2012. Because our income tax expense does not have a correlation to our pre-tax earnings, changes in those earnings can have a significant impact on the income tax expense we recognize. As a result, we believe the actual effective tax rate best represents the estimated effective rate for the three month periods ended June 30, 2013 and 2012, respectively. The Company paid $73,000 and $287,000 in taxes for the quarters ended June 30, 2013 and 2012, respectively. -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Income from discontinued operations, net of tax, includes the results of operations for sold radio stations or stations made the subject of a local marketing agreement. Income from discontinued operations, net of tax, was $15,000 and $20,000 for the quarters ended June 30, 2013 and 2012, respectively. The increase in noncontrolling interests in income of subsidiaries is due primarily to greater net income generated by TV One and Reach Media during the three months ended June 30, 2013, compared to the 2012 period. Other pertinent financial information includes capital expenditures of approximately $3.6 million and $3.8 million for the quarters ended June 30, 2013 and 2012, respectively. The Company received dividends from TV One in the amount of approximately $4.1 million and $1.8 million for the quarters ended June 30, 2013 and 2012, respectively. As of June 30, 2013, the Company had total debt (net of cash balances) of approximately $776.6 million. The Company’s cash and cash equivalents by segment are as follows:Radio and Internet, approximately $17.3 million; Reach Media, approximately $3.4 million; and Cable Television, approximately $19.5 million. In addition to cash and cash equivalents, the Cable Television segment also has short-term investments of approximately $3.2 million and long-term investments of $72,000. During the three months ended June 30, 2013, the Company repurchased 24,419 shares of Class A common stock in the amount of $57,306 and 1,166,300 shares of Class D common stock in the amount of $2,673,723.During the six months ended June 30, 2013, the Company repurchased 31,569 shares of Class A common stock in the amount of $68,331 and 2,118,274 shares of Class D common stock in the amount of $4,188,625.There were no stock repurchases made during the three or six month periods ended June 30, 2012. In connection with preparing the quarterly report on Form 10-Q for the quarter ended June 30, 2013, management of Radio One, Inc. (the “Company”) discovered misclassificationsin its condensed consolidating financial statements in the notes to its previously filed financial statements in its quarterly report on Form 10-Q for the quarter ended March 31, 2013 (the “First Quarter 10-Q”) and in its annual report on Form 10-K for the fiscal year ended December 31, 2012 (the “2012 10-K”). The misclassifications primarily relate to: (i) including TV One, LLC (“TV One”) in the “Radio One, Inc.” column in the condensed consolidating financial statements in each of the 2012 10-K and the First Quarter 10-Q although TV One is a non-guarantor subsidiary of the Company under its outstanding notes registered under the Securities Act of 1933; (ii) including Reach Media, Inc. (“Reach Media”) in the “Radio One, Inc.” column in the condensed consolidating financial statements in the 2012 10-K although Reach Media was a non-guarantor subsidiary for that reporting period; and (iii) after Reach Media became a guarantor under the Company’s outstanding registered notes on February 14, 2013, including Reach Media in the “Combined Guarantor Subsidiaries” column in the condensed consolidating financial statements in the First Quarter 10-Q and the comparative period in 2012 rather than a separate column for “non-wholly owned guarantor subsidiaries”.Additionallythe Company is reviewing whether separate financial statements of Reach Media should have been included in the First Quarter 10-Q because it is not wholly owned by the Company. Management is currently evaluating the need to amendthe previously filed financial statements in its 2012 10-K and First Quarter 2013 10-Q and the extent to which such financial statements may continue to be relied upon. The amendmentwill have no impact on the Company’s consolidated balance sheets, consolidated statements of operations, consolidated statements of changes in equity or consolidated statements of cash flows for any previously reported period. -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Supplemental Financial Information: For comparative purposes, the following more detailed, unaudited statements of operations for the three and six months ended June 30, 2013 and 2012 are included.These detailed, unaudited and adjusted statements of operations include certain reclassifications associated with accounting for discontinued operations.These reclassifications had no effect on previously reported net income or loss, or any other previously reported statements of operations, balance sheet or cash flow amounts. Effective January 1, 2013, the Radio Broadcasting segment contributed the assets and operations of its Syndication One urban programming line-up to the Reach Media segment. We consolidated our syndication operations within Reach Media to leverage that platform to create the leading syndicated radio network targeted to the African-American audience.In connection with the consolidation, we shifted our syndicated programming sales to an internal sales force operating out of Reach Media.Segment data for the three and six months ended June 30, 2012, has been reclassified to conform to the current period presentation. -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Three Months Ended June 30, 2013 (in thousands, unaudited) Corporate/ Radio Reach Cable Eliminations/ Consolidated Broadcasting Media Internet Television Other STATEMENT OF OPERATIONS: NET REVENUE $ ) OPERATING EXPENSES: Programming and technical ) Selling, general and administrative ) Corporate selling, general and administrative - - Stock-based compensation 47 9 - - - 38 Depreciation and amortization Impairment of long-lived assets - Total operating expenses Operating income (loss) ) ) INTEREST INCOME - - - 17 85 INTEREST EXPENSE - - OTHER INCOME, net ) - ) (Loss) income before provision for income taxes, noncontrolling interest in income of subsidiaries and income from discontinued operations ) ) ) PROVISION FOR INCOME TAXES - - - Net (loss) income from continuing operations ) ) ) INCOME FROM DISCONTINUED OPERATIONS, net of tax 15 15 - CONSOLIDATED NET (LOSS) INCOME ) ) ) NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS - NET (LOSS) INCOME ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ $ $ ) $ $ ) Adjusted EBITDA2 $ ) -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Three Months Ended June 30, 2012 (in thousands, unaudited, as adjusted)3 Corporate/ Radio Reach Cable Eliminations/ Consolidated Broadcasting Media Internet Television Other STATEMENT OF OPERATIONS: NET REVENUE $ ) OPERATING EXPENSES: Programming and technical ) Selling, general and administrative ) Corporate selling, general and administrative - - Stock-based compensation 46 15 - - - 31 Depreciation and amortization Impairment of long-lived assets - Total operating expenses Operating income (loss) INTEREST INCOME 25 - 2 - 8 15 INTEREST EXPENSE - - OTHER EXPENSE (INCOME), net (7
